In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-02-00093-CV
______________________________


MICHAEL RODGERS, SR., Appellant

V.

DR. RODERICK L. MITCHELL, Appellee



On Appeal from the 76th Judicial District Court
Morris County, Texas
Trial Court No. 20,470





Before Morriss, C.J., Grant and Ross, JJ.
Opinion by Justice Ross

O P I N I O N

	Michael Rodgers, Sr., has appealed from a take-nothing judgment in his lawsuit
against Dr. Roderick L. Mitchell.  On June 27, 2002, we affirmed the trial court's denial of
his claim to be indigent and associated request for preparation of a free record in this case. 
His motion for rehearing has now been overruled.
	This is the appeal from the underlying judgment.  When we issued our opinion
concerning his indigency, we also wrote to Rodgers and directed him to show this Court,
within twenty days of the date of our letter, that he had requested preparation of the clerk's
and reporter's records and that he was making a positive effort to proceed with the appeal. 
We warned him that, if he did not show this Court he was making such an effort, his appeal
would be subject to dismissal for want of prosecution.  See Tex. R. App. P. 42.3.
	Sixty days have now elapsed since the date of our letter.  Rodgers has not
contacted this Court to show he has made any effort to proceed with this appeal.
	The appeal is dismissed for want of prosecution.
 
 						Donald R. Ross
							Justice

Date Submitted:	August 29, 2002
Date Decided:	August 30, 2002

Do Not Publish

ocked="false" Priority="9" QFormat="true" Name="heading 2"/>
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
 


















 
 
 
 
 
 
 
 
 
                                                         In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-08-00051-CV
                                                ______________________________
 
 
CARL
MELETIO, RUSTY MOBLEY, JEFF SCHMITZ, JAMES YOUNG, BOBBY WHITE, RENEE HILL, JEFF
MILFORD, JAMES HALE,
AND HILARIO PAULIN,
Appellants
 
                                                                V.
 
             WILLIAM HENRY MYRE, WILLIAM DANIEL MYRE, AND 
CRAIG DEVELOPMENT, INC.,
Appellees
 
 
                                                                                                  

 
 
                                       On Appeal from the 196th
Judicial District Court
                                                              Hunt County, Texas
                                                            Trial
Court No. 68,224
 
                                                                                                  

 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                              Memorandum Opinion by Justice Carter




                                                      MEMORANDUM OPINION
 
            On this date,
we issued an order lifting our abatement and reinstating this appeal on our
docket.
            This appeal
was brought from Hunt County, over which both the Texarkana and Dallas Courts
of Appeals have jurisdiction.  Competing
notices of appeals were filed in this Court and in the Dallas court.  The Dallas court issued an order determining
that the notice of appeal filed there was the first appeal to be perfected;
finding no authority to suggest the Dallas courts conclusion was incorrect, we
deferred to the ruling of that court.  On
June 24, 2008, we abated this appeal until either the Texas Supreme Court
ordered the appeal to proceed in this Court or until final disposition of cause
number 05-08-00576-CV pending in the Fifth Court of Appeals.  Because the Dallas court has now issued its
opinion in this matter and the Texas Supreme Court has denied the petition for
review, all matters in controversy have been disposed of.
            We,
therefore, dismiss the appeal.
 
                                                                        Jack
Carter
                                                                        Justice
 
Date Submitted:          October
18, 2010
Date Decided:             October
19, 2010